Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2006

Wall v. Dauphin
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4112




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wall v. Dauphin" (2006). 2006 Decisions. Paper 1578.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1578


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT




                        Case No: 04-4112


                CHANNEL WALL, Administratrix
                 for the Estate of Thomas Wall,

                                  Appellant

                                   v.

       DAUPHIN COUNTY; ANTHONY PETRUCCI, President,
             Dauphin County Prison Board Commission;
        DOMINIC DEROSE, Warden, Dauphin County Prison;
  LENOARE CARROL, Deputy Warden; DENISE STEWART, Major;
  DAVE COLDREN, Head of Maintenance; ELIZABETH NICHOLS,
Deputy Warden; WAYNE K. ROSS, M.D.; GRAHAM HETRICK, Coroner




          On Appeal from the United States District Court
             For the Middle District of Pennsylvania
              (D.C. Civil Action No. 02-CV-02369)
            District Judge: The Honorable Yvette Kane


         Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                       December 15, 2005

 Before: SLOVITER, SMITH, and VAN ANTWERPEN, Circuit Judges

                     (Filed: February 15, 2006)


                    OPINION OF THE COURT
SMITH, Circuit Judge.

       Thomas Wall, a pretrial detainee, collapsed in the Dauphin County Prison

gymnasium while playing basketball on August 6, 2001. He was transported to a local

hospital where he later died. His mother, Channel Wall, as administratrix of his estate,

filed suit against Dauphin County and prison officials pursuant to 42 U.S.C. § 1983,

alleging, among other things, that Wall was deprived of his constitutional rights under the

Fourth, Fifth, Eighth, and Fourteenth Amendments because he was exposed to

hazardously high temperatures in the prison gymnasium, that prison officials were

deliberately indifferent to the hazardous condition, and that Wall was denied proper

medical care when he collapsed.1

       On May 28, 2003, Ms. Wall withdrew her Complaint as to defendants Coroner

Hetrick and Dr. Ross and, on September 30, 2003, the District Court dismissed Ms.

Wall’s § 1985 conspiracy claim, § 1983 Fifth and Eighth Amendment claims, and all §

1983 claims against the defendants acting in their individual capacities. Ms. Wall

subsequently withdrew her claims related to her son’s unlawful detention. On November

21, 2003, the County and prison officials filed a motion for summary judgment on Ms.

Wall’s remaining § 1983 Fourteenth Amendment due process claims related to Thomas

Wall’s collapse and subsequent treatment, as well as Ms. Wall’s state law claims. The




       1
         She also alleged a § 1985 conspiracy claim and state law wrongful death and
survival actions.

                                             2
District Court granted the motion on September 30, 2004. Ms. Wall now appeals that

order.

         Ms. Wall argues that county officials violated Thomas Wall’s Fourteenth

Amendment rights by (1) subjecting him to unlawful punishment by exposing him to

hazardous conditions in the prison gymnasium, (2) jeopardizing his health and well-being

by acting with deliberate indifference to the substantial risk of serious harm, and (3)

denying him proper medical care following his collapse in the prison gymnasium.

Because we agree with the District Court’s conclusion that the record does not support

Ms. Wall’s contentions, we will affirm.2

                                              I.

         Section 1983 does not create substantive rights, but rather provides a remedy for

the violation of rights established elsewhere by federal law. City of Oklahoma City v.

Tuttle, 471 U.S. 808, 816 (1985). A § 1983 plaintiff must establish that some person has

deprived him of a federal right, and that the person who has deprived him of that right

acted under color of state or territorial law. Gomez v. Toledo, 446 U.S. 635, 640 (1980).



         2
          The District Court exercised jurisdiction over this matter pursuant to 28 U.S.C. §
1331. Because the District Court entered a final order granting summary judgment in
favor of all defendants, we have jurisdiction pursuant to 28 U.S.C. § 1291.
        Our review of a District Court’s order granting summary judgment is plenary.
Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345, 354 (3d Cir. 2003). We apply the
standard set forth in Federal Rule of Civil Procedure 56(c), under which we may affirm
the District Court’s order if, when viewing the evidence in the light most favorable to the
non-moving party, there is “no genuine issue as to any material fact and the moving party
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                              3
Here, Ms. Wall contends that prison officials deprived her son–a pretrial detainee–of his

rights to due process under the Fourteenth Amendment by subjecting him to unlawful

punishment. She alleges that permitting recreational time in an excessively hot

gymnasium constituted “punishment.”

       Unlike those prisoners who have been convicted and sentenced, pretrial detainees

may not be “punished.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). The government,

however, is entitled to “employ devices that are calculated to effectuate . . . detention”

when an individual is properly detained pending trial. Id. at 537. In order to determine

whether a restriction or practice constitutes punishment,

       [a] court must decide whether the disability is imposed for the purpose of
       punishment or whether it is but an incident of some other legitimate
       governmental purpose. Absent a showing of an expressed intent to punish
       on the part of the detention facility officials, that determination generally
       will turn on whether [it has] an alternative purpose . . . and whether it
       appears excessive in relation to [that] purpose . . . . Thus, if a particular
       condition or restriction of pretrial detention is reasonably related to a
       legitimate governmental objective, it does not, without more, amount to
       “punishment.” Conversely, if a restriction or condition is not reasonably
       related to a legitimate goal–if it is arbitrary or purposeless–a court may
       permissibly infer that the purpose of the government action is punishment
       that may not constitutionally be inflicted upon detainees qua detainees.

Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005) (quoting Bell, 441 U.S. at 538-39).

As the Supreme Court has instructed, we are to afford substantial deference to prison

officials’ decisions to adopt and execute policies that are necessary to maintain security

and internal order within the walls of the institution. See Bell, 441 U.S. at 547.

       Inmates at the Dauphin County Prison are permitted to engage in recreational

                                              4
activities either outdoors or in the prison gymnasium at specified times. The location of

recreation time is determined by prison personnel, but each inmate decides whether to

participate in recreational activities or remain in his cell. Participation in recreation time

is entirely voluntary. Once an inmate is outside or in the gym, however, he may leave

only if there is a medical reason.

       In this case, Dauphin County’s provision of recreation time is rationally related to

the legitimate, nonpunitive purpose of allowing inmates to exercise, and the

accompanying restrictions on the location, time, and inmates’ ability to travel between the

recreation area and cell block serves the County’s legitimate interest in maintaining order

and security. The practice of providing a gymnasium for recreational activities–and

limiting activities to that location–is not excessive in relation to those purposes,

particularly in light of the fact that there is a medical exception, pursuant to which an

inmate may leave the recreational area if he notifies prison personnel that he has a health

problem. In this case, Thomas Wall was voluntarily participating in physical activities in

the gymnasium, and there is no evidence that he asked for and was denied the opportunity

to leave. Because Dauphin County’s practice of providing recreational facilities to

inmates and of restricting inmates’ ability to freely travel between those facilities and

their cells does not constitute “punishment,” we will affirm the District Court’s Order




                                               5
granting summary judgment.3

                                              II.

       Ms. Wall also claims that prison officials denied Thomas Wall proper medical

care. In order to establish a violation of a pre-trial detainee’s right to medical care, the

plaintiff must produce evidence of “(i) serious medical need, and (ii) acts or omissions of

prison officials that indicate deliberate indifference to that need.” Natale v. Camden

County Corr. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003) (evaluating Fourteenth

Amendment claims under same standard as that applied to similar claims under the Eighth

Amendment). Evidence that prison officials intentionally refused to provide medical care

despite their knowledge that an inmate was in need of such care is sufficient to establish

deliberate indifference. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (citations

omitted). However, as the District Court properly noted, “[i]f a prisoner is under the care

of medical experts, a non-medical prison official will generally be justified in believing

that the prisoner is in capable hands.” Id. at 236. Consequently, a non-medical prison

official will not be liable for a claim of inadequate medical care in such circumstances

absent evidence that the official had “a reason to believe (or actual knowledge)” that the

medical experts are mistreating or failing to treat the inmate. Id.

       The parties agree that when Thomas Wall collapsed in the gymnasium, he had a



       3
         Because Thomas Wall was a pre-trial detainee, the traditional Eighth Amendment
inquiry regarding whether prison officials were “deliberately indifferent” does not apply.
See Hubbard, 399 F.3d at 163-67.

                                               6
“serious medical need.” Moreover, Ms. Wall concedes that Thomas Toolan, an

employee of Prime Care Medical, Inc., the Prison’s medical contractor, responded very

quickly after Thomas Wall collapsed. Nevertheless, she claims that prison officials acted

with deliberate indifference by failing to call 911 immediately. We find this claim to be

without merit. Mr. Toolan, a licensed nurse, began treating Mr. Wall as soon as he

collapsed. Ms. Wall has presented no evidence that prison officials knew–or should have

known–that Toolan’s response was inappropriate or inadequate. We therefore cannot

conclude that the District Court erred in granting summary judgment in favor of the

defendants.

                                             III.

       Finally, Ms. Wall appeals the dismissal of her state law claims. Because the

District Court properly dismissed all of Wall’s federal claims as a matter of law, the state

law claims were also properly dismissed. See 28 U.S.C. § 1367; United Mine Workers v.

Gibbs, 383 U.S. 715, 726 (1966).

                                            IV.

       For the reasons set forth above, we will affirm the District Court’s Order granting

summary judgment.